DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
2.	The amendment filed on 03/27/2018 has been entered into this application. New claims 24-25 have been added.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Specifically, claim 1 recites “a second substrate, different from the first substrate”. 

	The specification does not explain in clear and concise terms by which a second substrate, different from the first substrate. As such, the disclosure of the instant specification is not sufficient to support an apparatus where a second substrate, different from the first substrate and requires further clarification.

	Limitations are considered for examining purposes only.

Claims 3-11 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of their dependency status from claim 1.

5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation recited in line 16-17, “a second substrate, different from the first substrate”. It is not clear how the second substrate is different from the first substrate. Further clarification is required.

For examination purposes the Examiner is considering the “different substrate” as two separate substrates.

Claims 3-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claim 1

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 12 and 14-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Pei.


1		Regarding Claim 12, Pei teaches a LiDAR system (Par. [0089]), comprising:
an optical lens (Fig. 21 @ 2110, Par. [0099]) characterized by an optical axis (Fig. 21 @ 2112, Par. [0099]), a lens center (Fig. 21 @ 2114, Par. [0099]), and a 3nsurface of best focus (Fig. 21 @ 2116, Par. [0099]); 
a printed circuit board (PCB) (Par. [0089]: packages are then subsequently soldered to a printed circuit board, [0094, 0096]); and
an optoelectronic package mounted on the PCB (Par. [0089]: packages are then subsequently soldered to a printed circuit board, [0094, 0096]), the optoelectronic package comprising:  
4a substrate (Fig. 21 @ 2150, Par. [0100]) spaced apart from the optical lens (Fig. 21 @ 2110, Par. [0099]) along the optical axis (Fig. 21 @ 2112, Par. [0099]); and  
5a plurality of optoelectronic components (Fig. 21 @ 2130, Par. [0099]) positioned on the substrate (Fig. 21 @ 2150, Par. [0100]) such that a 6surface (Fig. 21 @ 2154, Par. [0100]) of each respective optoelectronic component (Fig. 21 @ 2130, Par. [0099]) lies substantially on the surface of best 7focus (Fig. 21 @ 2116, Par. [0099]) of the optical lens (Fig. 21 @ 2110, Par. [0099]), wherein the surface of best focus is curved.  

1	 	1	 Regarding Claim 14, Pei teaches the LiDAR system wherein each respective 2optoelectronic component (Fig. 21 @ 2130, Par. [0099]) is positioned on the substrate (Fig. 21 @ 2150, Par. [0100]) such that the respective optoelectronic 3component (Fig. 21 @ 2130, Par. [0099]) is oriented substantially toward the lens center (Fig. 21 @ 2114, Par. [0099]. Fig 21, illustrates such configuration. Also see Par. [0100]).  

1	 Regarding Claim 15, Pei teaches the LiDAR system being configured as a surface 2mount device (SMD) package for mechanically and electrically coupling to a printed circuit 3board (PCB) (Par. [0012, 0085, 0089]).  

1	Regarding Claim 16, Pei teaches the LiDAR system wherein the plurality of 2optoelectronic components includes a plurality of light sources or a plurality of detectors (Fig. 21 @ 2130 or 2140, Par. [0099]). 
 
1 Regarding Claim 17, Pei teaches the LiDAR system wherein the plurality of optoelectronic components includes a set of light sources (Fig. 21 @ 2130, Par. [0099])and a set of detectors (Fig. 21 @ 2140, Par. [0099]).  

26	 	Regarding Claim 18, Pei teaches the LiDAR system wherein the substrate (Fig. 21 @ 2150, Par. [0100]) has a surface characterized by a plurality of facets (Fig. 21 @ 2154, 2156, Par. [0100]), each respective optoelectronic component (Fig. 21 @ 2130, 2140, Par. [0100]) being 3positioned on a respective facet of the plurality of facets (Fig. 21 @ 2154, 2156, Par. [0100]).

1 	Regarding Claim 19, Pei teaches a system (Par. [0089]), the system 2comprising:
an optical lens characterized by an optical axis, a lens center, and a surface of best 3focus;
 a printed circuit board (PCB); and
an optoelectronic package mounted on the PCB, the optoelectronic package (See Claim 12 rejection) comprising:  
4a substrate spaced apart from the optical lens along the optical axis (See Claim 12 rejection); and  
5a plurality of optoelectronic components positioned on the substrate such that a 6surface of each respective optoelectronic component lies substantially on the surface of best 7focus, the surface of best focus is curved (See Claim 12 rejection), and 6each respective optoelectronic component (Fig. 21 @ 2130, Par. [0100]) is oriented substantially toward the lens center (Fig. 21 @ 2114, Par. [0100]).  

1	 Regarding Claim 20, Pei teaches the system wherein the optoelectronic package is configured as a surface 2mount device (SMD) package for mechanically and electrically coupling to a printed circuit 3board (PCB) (See Claim 15 rejection).  

1	 Regarding Claim 21, Pei teaches the system wherein the plurality of 2optoelectronic components includes a plurality of light sources or a plurality of detectors (See Claim 16 rejection).  

1 Regarding Claim 22, Pei teaches the system wherein the plurality of 2optoelectronic components includes a set of light sources and a set of detectors (See Claim 17 rejection).  

1 	Regarding Claim 23, Pei teaches the system wherein the substrate (Fig. 21 @ 2150, Par. [0100]. Also see Fig. 22-23 @ 2250) has a top 2surface (Fig. 21 @ 2150, Par. [0100]. Also see Fig. 22-23 @ 2250, Par. [0101], illustrates a top surface) and a side surface (Fig. 21 @ 2150, Par. [0100]. Also see Fig. 22-23 @ 2250, Par. [0101], illustrates a side surface), and wherein the set of light sources (Fig. 23 @ 2130, Par. [0101]) is disposed on the side surface (Fig. 21 @ 2150, Par. [0100]. Also see Fig. 22-23 @ 2250, Par. [0101], illustrates a side surface), and the set of detectors (Fig. 23 @ 2140, Par. [0101]) is disposed on the top surface (Fig. 21 @ 2150, Par. [0100]. Also see Fig. 22-23 @ 2250, Par. [0101], illustrates a top surface).




Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 3-5, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2018/0180720 A1 by Pei et al (hereinafter Pei).

Regarding Claim 1, Pei teaches a LiDAR system (Title, Abstract) comprising:  
2a first optical lens (Fig. 21 @ 2110, Par. [0099]. Also see Fig. 11 @ 1110, Par. [0085]) characterized by a first optical axis (Fig. 21 @ 2112, Par. [0099]. Also see Fig. 11 @ 1111, Par. [0085]), a first lens center (Fig. 21 @ 2114, Par. [0099]. Also see Fig. 11 @ 1114, Par. [0085]), and a 3first surface of best focus (Fig. 21 @ 2116, Par. [0099]. Also see Fig. 11 @ 1116, Par. [0085]);  
4 a first optoelectronic package (Par. [0089]. Also see Fig. 11, 12, 21) spaced apart from the first optical lens (Fig. 21 @ 2110, Par. [0099]) 5along the first optical axis (Fig. 21 @ 2112, Par. [0099]), the first optoelectronic package (Par. [0089]) comprising a first 6plurality of optoelectronic components (Fig. 21 @ 2130, Par. [0099]) positioned on a first substrate (Par. [0085, 0089, 0096, 0100]), (Par. [0089]) 7such that a surface (Fig. 21 @ 2154, Par. [0100]) of each respective optoelectronic component of the first plurality of 8optoelectronic components (Fig. 21 @ 2130, Par. [0099]) lies substantially on the first surface of best focus (Fig. 21 @ 2116, Par. [0099]), wherein the first surface of best focus is curved (Par. [0085, 0091, 0100]);  
a printed circuit board (PCB), wherein the first optoelectronic package is mounted on the printed circuit board (Par. [0089]: packages are then subsequently soldered to a printed circuit board, [0094, 0096]);
9a second optical lens (Fig. 21 @ 2120, Par. [0099]) characterized by a second optical axis (Fig. 21 @ 2122, Par. [0099]), a second lens center (Fig. 21 @ 2124, Par. [0099]), 10and a second surface of best focus (Fig. 21 @ 2126, Par. [0099]); and  
11 a second optoelectronic package (Par. [0089]) spaced apart from the second optical 12lens (Fig. 21 @ 2120, Par. [0099]) along the second optical axis (Fig. 21 @ 2122, Par. [0099]), the second optoelectronic package (Par. [0089]) comprising a 13second plurality of optoelectronic components (Fig. 21 @ 2140, Par. [0100]) positioned on a second substrate, different from the first substrate (Fig. 18A, 18B, Par. [0096], thus teaches second plurality of optoelectronic components can be positioned on a separately different substrate) such that a surface (Fig. 21 @ 2156, Par. [0100]) of each respective optoelectronic component of the second plurality 15of optoelectronic components (Fig. 21 @ 2140, Par. [0100]) lies substantially on the second surface of best focus (Fig. 21 @ 2126, Par. [0099]), wherein the second surface of best focus is curved (Par. [0085, 0091, 0100]) but does not explicitly teach a second substrate, different from the first substrate.  

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a second optoelectronic package comprising a 13second plurality of optoelectronic components positioned on a second substrate, different from the first substrate in order to obtain a predictable result, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

1	 Regarding Claim 3, Pei teaches wherein:  
2the first plurality of optoelectronic components (Fig. 21 @ 2130, Par. [0099]) is positioned on the 3first optoelectronic package (Par. [0089]) such that each respective optoelectronic component of the first 4plurality of optoelectronic components (Fig. 21 @ 2130, Par. [0099]) is oriented substantially toward the first lens center (Fig. 21 @ 2114, Par. [0099]. Fig 21, illustrates such configuration. Also see Par. [0100]); and  
5the second plurality of optoelectronic components (Fig. 21 @ 2140, Par. [0100]) is positioned on the 6second optoelectronic package (Par. [0089]) such that each respective optoelectronic component of the second 7plurality of optoelectronic components (Fig. 21 @ 2140, Par. [0100]) is oriented substantially toward the second lens center (Fig. 21 @ 2124, Par. [0099]. Fig 21, illustrates such configuration. Also see Par. [0100]).  

1	 	Regarding Claim 4, Pei teaches wherein the first optoelectronic 2package comprises a first surface mount device (SMD) package, and the second optoelectronic package comprises a second SMD (Par. [0012, 0085, 0089]).  

24	 Regarding Claim 5, Pei teaches wherein the PCB is a first PCB (Fig, 18A, Par. [0096]) and the LiDAR system further comprises a second PCB (Fig, 18B, Par. [0096]), different from the first PCB, wherein the second optoelectronic package is mechanically and electrically coupled to the second 5PCB (Par. [0096]) (Also see Fig. 16, Par. [0094]). 
1	 	Regarding Claim 7, Pei teaches wherein the second 3optoelectronic package is mechanically and electrically coupled to the PCB (Par. [0089, 0096]) (Also see Fig. 16, Par. [0094]).  

1	 	Regarding Claim 8, Pei teaches wherein the first optoelectronic 2package is one of a plurality of first optoelectronic packages (Fig. 21 @ 2130s, Par. [0089, 0100], Also see Fig. 15, Par. [0093]), and the second 3optoelectronic package is one of  a plurality of second optoelectronic packages (Fig. 21 @ 2140s, Par. [0089, 0100], Also see Fig. 15, Par. [0093]), the LiDAR 4system further comprising:  
5a first interposer (Par. [0089]: ]: packages are then subsequently soldered to a printed circuit board, i.e. the interposer) having a first plurality of facets (inherently teaches), wherein the plurality of first 6optoelectronic packages (Par. [0089]: packages are then subsequently soldered to a printed circuit board) are mounted on the first interposer (Par. [0089]: packages are then subsequently soldered to a printed circuit board, i.e. the interposer), each respective first optoelectronic 7package being disposed on a respective facet of the first plurality of facets (inherently teaches); and  
8a second interposer having a second plurality of facets, wherein the plurality of 9second optoelectronic packages are mounted on the second interposer, each respective second 10optoelectronic package being disposed on a respective facet of the second plurality of facets (Fig. 18A, 18B, Par. [0096]: The laser source 1810 or 1820 may, for instance, be a package that is designed to be soldered to the surface of a printed circuit board thus teaches a second interposer and plurality of 9second optoelectronic packages are mounted on the second interposer).  

Note: It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a second interposer having a second plurality of facets, wherein the plurality of 9second optoelectronic packages are mounted on the second interposer, each respective second 10optoelectronic package being disposed on a respective facet of the second plurality of facets in order to obtain a predictable result, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 10, Pei teaches wherein:  
2the first plurality of optoelectronic components includes a plurality of light sources (Fig. 21 @ 2130, Par. [0100]); and  25
the second plurality of optoelectronic components includes a plurality of detectors (Fig. 21 @ 2140, Par. [0100]).  

1	 	Regarding Claim 11, Pei teaches wherein:  
2the first plurality of optoelectronic components includes a first set of light sources 3and a first set of detectors (Par. [0012, 0088, 0100); and  
4the second plurality of optoelectronic components includes a second set of light 5sources and a second set of detectors (Par. [0012, 0088, 0100).  

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pei in view of Pei, embodiment_21, Fig. 21 (hereinafter embodiment_21).
 
1	 	Regarding Claim 6, Pei teaches wherein the first PCB on which the first optoelectronic package is mounted, and the second PCB 3 on which the second optoelectronic package is 4mounted (See Claim 5 rejection) but does not explicitly teach has a first curved 2surface and has a second curved surface.

	However, embodiment_21 teaches the curved surface (Fig. 21 @ 2152, Par. [0100]. Also see Fig. 14 @ 1142, Par. [0091]).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pei by embodiment_21 such that the first PCB has a first curved 2surface and the second PCB 3has a second curved surface is accomplished in order to properly focus the off axis ray thus optical aberration is avoided (Par. [0083]).

12.	Claims 9 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pei as applied to Claims 1, 22, 12 above respectively and further in view of US Patent Pub. No. 2019/0391350 A1 by Evans et al (hereinafter Evans).

1	 	Regarding Claim 9, Pei teaches mounting the first optoelectronic package on the PCB (See Claim 1 rejection) but does not explicitly teach further comprising an interposer mounting the first optoelectronic package on the PCB. 

	However, Evan teaches an interposer (Fig. 1 @ 200, Par. [0084]) mounting the first optoelectronic package (Fig. 1 @ 10, Par. [0084]) on the PCB (Fig. 1 @ 20, Par. [0084]) (Also see Claim 36).
 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pei by Evans such that further comprising an interposer mounting the first optoelectronic package on the PCB is accomplished in order to support the optical subassembly and the electronic chip (Evans, Abstract, Par. [0008]).
Regarding Claim 24, Pei teaches further comprising an interposer mounting the optoelectronic package on the PCB (See Claim 9 rejection).
Regarding Claim 25, Pei teaches further comprising an interposer mounting the optoelectronic package on the PCB (See Claim 9 rejection).
Response to Arguments
Applicant’s arguments filed on 10/03/2022 with respect to claim 13 under U.S.C. 112 is moot due to the cancellation of claim 13.

Applicant’s argument, filed on 10/03/2022, with respect to claims 1, 12 and 19 have been fully considered and they are not persuasive.

The Applicant argues that claim 1 is amended to recite a “first optoelectronic package comprising a first plurality of optoelectronic components positioned on a first substrate ... the first optoelectronic package mounted on [a] printed circuit board...,” and a “second optoelectronic package comprising a second plurality of optoelectronic components positioned on a second substrate, different from the first substrate.” Claim 1 further recites, “the first surface of best focus ... is curved...”
The cited portions of the cited reference fail to teach or suggest claim 1 as amended (Argument, Page 9).

The Examiner respectfully disagrees. Pei clearly teaches a “first optoelectronic package comprising a first plurality of optoelectronic components positioned on a first substrate ... the first optoelectronic package mounted on [a] printed circuit board...,” and a “second optoelectronic package comprising a second plurality of optoelectronic components positioned on a second substrate, different from the first substrate.” Claim 1 further recites, “the first surface of best focus ... is curved...” as argued (See Claim 1 rejection, Final OA). 

The Applicant’s argument regarding claim 12 and 19 has already been addressed above because of the similar reason as claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2877